Citation Nr: 1108819	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  08-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to January 1986, and from December 1990 to June 1991.  He had subsequent Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In October 2009, the Veteran testified before the undersigned Veterans Law Judge via video conference from the RO.

In November 2009, the Board remanded the case for further development.  

The appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.  

In order to further substantiate the Veteran's claim, the Board's previous remand requested that the Veteran be afforded an examination and opinion as to whether any current bilateral foot disability had its onset during service or was related to any in-service disease, event, or injury.  In response to this request, the Veteran was provided with a VA examination in March 2010, following which the examiner concluded that he could not resolve whether the Veteran's flatfeet and calcaneal spurs had their onset during service without resorting to mere speculation, apparently on the basis that there was no evidence in the claims folder that the Veteran had flatfeet during service.  However, such a rationale does not constitute a sufficient basis for an opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Here, the examiner did not comment on the Veteran's statements regarding the onset of his pes planus, which has been held to be the type of condition that lends itself to lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In addition, although the examiner also diagnosed gout, he did not offer an opinion with respect to this diagnosis.  Moreover, while an examiner's conclusion that a requested opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board is also obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Consequently, based on all of the foregoing, the Board finds that this matter must again be remanded so that a new examination and more complete medical opinion can be obtained with respect to the question of whether any current bilateral foot disability is related to the Veteran's active service, to include whether such disability is due to undiagnosed illness.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination before a new examiner.  The claims folder must be made available to the examiner for review and its availability should be noted in the opinion that is provided.  All indicated studies should be conducted, to include x-rays of the Veteran's feet, and all findings reported in detail. 

The examiner should identify all current foot disabilities found to be present, to include any neurological and/or orthopedic disabilities, etc., including, but not necessarily limited to, neuropathy, gout, arthritis, and pes planus.  

The examiner should specifically indicate whether or not the Veteran's foot symptoms are symptoms of diagnosed disability or are attributable to an undiagnosed illness.

The examiner should sate whether it is at least as likely as not (50 percent probability or greater) that any current diagnosed or undiagnosed bilateral foot disability had its onset during active service or is related to any in-service disease, event, or injury.  The examiner should also specifically address the fact the Veteran has reported a continuity of symptomatology since his discharge from service in 1991.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Ensure that the medical report is complete and in full compliance with the above directives.  If the report is deficient in any manner or fails to provide the specific opinions requested, it must be returned to the examiner for correction.  Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Finally, readjudicate the claim for service connection for a bilateral foot disability, to include as due to undiagnosed illness.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case, and given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


